DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-24 are rejected under 35 U.S.C. 103 as being unpatentable over Johnston et al. (US 2012/0192600) in view of Alman et al. (US 2013/0217332).
Regarding claims 1, 11, 14, Johnston discloses a security system configured for securing a portable electronic device from theft (fig. 1; page 1, [0003-0006]), the security system comprising: a sensor 30 configured to be attached to and in electrical communication with the portable electronic device (fig. 1; page 2, [0018]) and a monitoring component (communication 72 in fig. 2) configured to wirelessly communicate with the sensor 30 (fig. 2; page 3, [0022]); wherein the monitoring component 72 and the sensor 30 are configured to communicate with one another to determine a proximity of the portable electronic device relative to the monitoring component (fig. 2; page 3, [0022)); in response to the sensor being removed from the portable electronic device (page 2, [0018]) .
  Johnston discloses all the limitations set forth above but fails to explicitly disclose to be associated with one another using an identifier of the monitoring component and/or the sensor; wherein the monitoring component and/or the sensor is configured to initiate a security signal based on the proximity between the monitoring component and the sensor, and wherein the monitoring component and/or the sensor is configured to initiate a security signal.
  However, Altman discloses to be associated with one another using an identifier of the monitoring component (camera 4054) and/or the sensor 4058 (fig. 40B; page 67, [0529-0530]); wherein the monitoring component and/or the sensor is configured to initiate a security signal based on the proximity between the monitoring component and the sensor (fig. 2, [0125-0128]; fig. 40B; page 67, [0529-0530]), and wherein the monitoring component and/or the sensor is configured to initiate a security signal (fig. 2; page 11, [0125-0128]; fig. 40 B; page 67, [0529-0530)]).
 Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the features of Altman within the system of Johnston in order to provide display information related to the stolen object thereby protecting the item from theft.
Regarding claim 4, Johnston discloses wherein the monitoring component is configured to be coupled to a remote power source for providing power to the portable electronic device when the sensor is supported on the monitoring component (abstract).
Regarding claim 5, Johnston discloses wherein the sensor and the monitoring component each comprises one or more electrical contacts configured to establish electrical communication with one another for transferring power to the portable electronic device when the sensor is supported on the monitoring component (abstract).
Regarding claim 6, Johnston and Altman disclose all the limitations set forth in claim 1 and Altman further discloses wherein the monitoring component and the sensor are each configured to initiate a security signal based on the proximity between the display stand and the sensor (fig. 2; fig. 41 B; page 1, [0006]; page 14, [0143]; page 25, [0224); page 67, [0536]).
Regarding claim 7, Johnston and Altman disclose all the limitations set forth in claim 1 and Altman further discloses wherein the sensor and the monitoring component are configured to wirelessly communicate via received signal strength indictor (RSS|) communication (page 10, [0116]). 
Regarding claims 8, 19, Johnston and Altman disclose all the limitations set forth in claim 1 and Altman further discloses wherein the sensor and the monitoring component are configured to wirelessly communicate via ultra-wideband time of flight communication (page 11, [0127]). 
Regarding claim 9, Johnston discloses wherein the monitoring component and the sensor are each configured to communicate with a key for arming or disarming the monitoring component and/or the sensor (fig. 2, ref. 72; page 3, [0022]). 
Regarding claims 10, 15, Johnston discloses wherein the sensor and the monitoring component are configured to be paired to one another in response to the sensor being positioned on the monitoring component (fig. 2; page 3, [0022)). Regarding claim 12, Johnston discloses wherein the monitoring component comprises a display stand (fig- 1). Regarding claim 13, Johnston and Altman disclose all the limitations set forth in claim 1 and Altman further discloses wherein the display stand comprises an alarm component configured to generate a security signal in response to communication with the monitoring component (page 14, [0143]; page 25, [0224]).
 Regarding claim 16, 17, Johnston and Altman disclose all the limitations set forth in claim 1 and Altman further discloses wherein initiating the first security signal comprises generating the first security signal at each of the monitoring component and the sensor (fig. 2; page 25, [0224]). Regarding claim 18, Johnston and Altman disclose all the limitations set forth in claim 1 and Altman further discloses wherein initiating the first security signal comprises generating a warning signal based on the proximity between the monitoring component and the sensor (fig. 2; page 25, [0224]).
Regarding claim 20, Johnston and Altman disclose all the limitations set forth in claim 1 and Altman further discloses wherein initiating comprises initiating the first security signal at the
monitoring component and/or sensor when the proximity between the monitoring component and the sensor is not within a predetermined range (fig. 2; page 25, [0224)]).
Regarding claim 21, Johnston discloses wherein the sensor is not mechanically or electro-mechanically tethered to the monitoring component (fig. 1-fig.2).
Regarding claim 22, Johnson discloses wherein the monitoring component is configured to communicate with a plurality of sensors, and wherein the monitoring component is further configured to filter out wireless communication with any sensors not associated therewith (fig. 1-fig. 2; page 2, [0018-0019]).
Regarding claim 23, Johnson discloses wherein the monitoring component is pre-programmed with an identifier of the sensor (page 3, [0022]).
Regarding claim 24, Johnson discloses wherein the monitoring component and the sensor are configured to communicate with one another to exchange data; wherein the monitoring component and/or the sensor are configured to initiate a security signal in response to data provided by the monitoring component and/or the sensor; and wherein the data comprises the identifier of the monitoring component and/or the sensor (fig. 1-fig. 2; page 3, [0022]).

   Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Johnston in view of Altman et al. as applied to claim 1 above, and further in view of Ott (US 2006/0097875).
  Regarding claim 2, Johnston and Altman disclose all the limitations set forth in claim 1 but fail to explicitly disclose wherein the sensor comprises a cable and a connector at the end of the cable, and wherein the connector is configured to removably engage an input port of the portable electronic device.
However, Ott discloses wherein the sensor comprises a cable and a connector at the end of the cable, and wherein the connector is configured to removably engage an input port of the portable electronic device (fig. 1, fig. 5; page 5, [0096).
  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the features of Ott within the system of Johnston and Altman in order to provide display information related to the stolen object thereby protecting the item from theft. 
Regarding claim 3, Johnston, Altman and Ott disclose all the limitations set forth in claim 1 and Ott further discloses wherein the monitoring component and/or the sensor is configured to initiate a security signal in response to the sensor being removed from the input port of the portable electronic device (page 1, [0004]).
Response to Arguments
Applicant's arguments filed on April 28, 2022 have been fully considered but they are not persuasive.
According to Applicant on page 6, “ Johnston nowhere teaches or suggests that sensor 30 wirelessly communicates with the display stand let alone anything about determining proximity” The examiner respectfully disagrees with the Applicant because Johnston clearly discloses sensor 30 wirelessly communicates with the display stand let alone anything about determining proximity (page 3, [0022]). 
Contrary to Applicant’s argument related claim 9, Johnston clearly discloses the key 72 is the monitoring component that communicates with the sensor 30 (fig. 2; page 3, [0022]).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Johnston and Altman are directed to the same field of endeavor, therefore the combination is indeed proper.
Altman clearly discloses initiating a security signal (wireless identity transmitter 110 may transmit a short-range wireless signal (page 11, [0126-0127]).
For at least the above reason, the rejection of claims is sustained.
  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


                                                                                 Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Goldstein et al. (US 2009/0079566) discloses security device including sensor having an extension. Fawcett (US 2011/0084838) discloses merchandise..........exit path. 
Joseph et al. (US 2010/0218012) discloses methods and systems.....computers. 
Henson et al. (US 2012/0268103) discloses display for hand-held electronics. 
    Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PREVIL whose telephone number is (571)272-2971. The examiner can normally be reached on Monday-Friday from 9:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Wang Quan-Zhen can be reached on 571 272 3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair- my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000. DP October 25, 2021


DP
June 8, 2022

                                                                 /DANIEL PREVIL/                                                                 Primary Examiner, Art Unit 2684